IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00296-CR

WILLIAM MCKINLEY HAMMOND,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 10-02887-CRF-272


                           ABATEMENT ORDER


      Appellant’s brief was originally due on or before January 9, 2013. Appellant’s

counsel requested an extension of time to prepare and file appellant’s brief, and the

Court granted an extension until February 25, 2013. Subsequently, Appellant’s counsel

requested a second extension of time to prepare and file appellant’s brief, and the Court

granted an extension until April 1, 2013. The Court’s letter order stated, “Any further

motions requesting an extension of time to file a brief will be disfavored and will rarely

be granted.” Appellant’s counsel then requested a third extension of time to prepare
and file appellant’s brief, and the Court granted an extension until May 1, 2013. The

Court’s letter order stated, “Absent extraordinary circumstances, no further motions

for extension of time to file the appellant’s brief will be entertained.”

       Having failed to receive a brief or a motion for extension of time, the Court

provided notice in a letter dated May 10, 2013, that unless a brief or satisfactory

response was received within 14 days, the Court must abate the appeal and order the

trial court to immediately conduct a hearing pursuant to Rule of Appellate Procedure

38.8(b)(2, 3). On May 13, 2013, the Court received from Appellant’s counsel a motion

for a fourth extension of time to prepare and file appellant’s brief. Appellant’s counsel

gave no reason explaining the need for another extension. See TEX. R. APP. P. 10.5(b)(1).

And granting the requested extension would have given appellant’s counsel 145 days to

accomplish that which the Rules allocate only 30 days. See TEX. R. APP. P. 38.6.

       In a letter dated May 15, 2013, Appellant’s motion for a fourth extension of time

to file brief was thus denied, and appellant’s brief was ordered to be filed within 14

days from the date of the order. Appellant was warned that failure of the Court to

timely receive appellant’s brief would result in the Court abating the appeal and

ordering the trial court to immediately conduct a hearing under Rules of Appellate

Procedure 38.8(b)(2) & (3). Appellant’s brief has not been filed.

       Because Appellant’s brief was not filed within 14 days, we abate this appeal to

the trial court to conduct any necessary hearings within 21 days of the date of this order

in accordance with Texas Rule of Appellate Procedure 38.8(b)(2) and (3). TEX. R. APP. P.

38.8(b)(2), (3).

Hammond v. State                                                                    Page 2
       The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 35 days of the date of this Order. See id.


                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Cause abated
Order issued and filed June 13, 2013
Do not publish




Hammond v. State                                                                  Page 3